DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 9/30/2022. Claims 11-12 were canceled. Claims 7-10 and 13-14 are now pending in the application. 

Claim Analysis
2.	Summary of Claim 7:
A static sealing member, which is a peroxide vulcanized molded article of a hydrogenated nitrile rubber composition comprising 

20 to 100 parts by weight of silica and 

0.5 to 3 parts by weight of silane coupling agent, 

based on 100 parts by weight of hydrogenated nitrile rubber having a bound acrylonitrile content of less than 20% 

and an iodine number of 20 mg/100 g or less,

wherein the static sealing member is a cup gasket or a bellows of a mechanical seal of a water pump.  

 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aimura et al. (US Patent 5,852,093) as listed on the IDS dated 6/15/2020) in view of Kobayashi et al. (US PG Pub 2014/0191477) as listed on the IDS dated 6/15/2020.
	Regarding claims 7 and 8, Aimura et al. teach a vulcanizable rubber composition (Abstract) comprising 100 wt. parts of a highly saturated nitrile copolymer rubber having an iodine value not larger than 80, 3-30 wt. parts of a reinforcing filler such as silica and carbon black (claims 1 and 5), wherein the rubber composition is used in a seal and wherein the seal is a molded product (col 7 line 24) and wherein the vulcanizer is a peroxide (col. 6 line 5) thereby reading on the “static sealing member for mechanical seals which is a peroxide vulcanized molded article” and “hydrogenated nitrile rubber” as required by the instant claim. Aimura et al. teach the hydrogenation product of an acrylonitrile butadiene copolymer rubber having a bound acrylonitrile content of 10 to 60% by weight (col. 4 line 10), Aimura et al. further teach in a preferred embodiment the iodine values are 10, 4, 11 respectively (Examples 1 to 3, col. 9 line 15) thereby reading on the claimed range of 20 or less. Aimura et al. further teach the composition comprising a silane coupling agent (Table 1) in an amount of 1.5 parts by weight thereby reading on the claimed range of 0.5 – 3 parts as required by the instant claim. Aimura et al. teach the seal is used for a gasket (col. 12 line 44).
	Aimura et al. and the claims differ in that Aimura et al. do not teach the exact same bound acrylonitrile content and the amount of silica as recited in the instant claims. Regarding claim 8, Aimura et al. do not teach the exact same amount of carbon black as recited in the instant claim.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the bound acrylonitrile content and the amount of silica taught by Aimura et al. (bound acrylonitrile content of 10 to 60% by weight; 3-30 wt. parts of a reinforcing filler such as silica and carbon black) overlap the instantly claimed ranges (bound acrylonitrile content of less than 20%; 20 to 100 parts by weight of silica; and 5 parts by weight or less of carbon black) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Aimura et al. are silent regarding the stating sealing member being a cup gasket or a bellows of a mechanical seal of a water pump. 
Kobayashi et al. teach a hydrogenated nitrile rubber composition comprising 100 parts by weight of hydrogenated nitrile rubber, carbon black and/or other fillers (Abstract), wherein the hydrogenated nitrile rubber composition can be suitably used as a vulcanization molding material for a cup gasket or bellows in a water pump mechanical seal (Abstract). Kobayashi et al. offer the motivation of using the hydrogenated nitrile rubber composition in a cup gasket or bellows in a water pump mechanical seal due to its ability to offer LLC resistance (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the composition of Aimura et al. in the cup gasket or bellows of a mechanical seal of a water pump as disclosed by Kobayashi et al., thereby arriving at the claimed invention. 
Regarding claim 9, Aimura et al. teach the static sealing member of claim 7 as set forth above and incorporated herein by reference. Aimura et al. teach non-reinforcing fillers such as calcium carbonate in an amount of from 30 to 200 parts by weight (col. 5 lines 50-51) .
	Aimura et al. do not particularly teach titanium oxide as a non-reinforcing filler.
Kobayashi et al. teach a hydrogenated nitrile rubber composition comprising 100 parts by weight of hydrogenated nitrile rubber, carbon black and/or other fillers (Abstract), wherein the other fillers include titanium oxide as a functional equivalent to the calcium carbonate as disclosed by Aimura et al. [0020]. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore it would have been obvious to one of ordinary skill in the art to use the titanium oxide of Kobayashi et al. as a reinforcing filler of Aimura et al. and in the amount as disclosed by Aimura et al. (30 to 200 parts by weight), thereby arriving at the claimed invention and further overlapping on the claimed amount of 50 parts by less. 
Regarding claims 10 and 13, Aimura et al. do not particularly teach the volume change rate.
The volume change rate after dipping in a 30 volume % LLC aqueous solution at 150 C for 300 hours is a function of the composition of the static sealing member. Aimura et al. teach the same composition of the static sealing member as required by the instant claim and as set forth above. Therefore, the volume change rate in the sealing member of Aimura et al. is expected to be the same volume change rate as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claim 14, Aimura et al. in view of Kobayashi et al. do not particularly teach the volume change rate.
The volume change rate after dipping in a 30 volume % LLC aqueous solution at 150 C for 300 hours is a function of the composition of the static sealing member. Aimura et al. in view of Kobayashi et al. teach the same composition of the static sealing member as required by the instant claim and as set forth above. Therefore, the volume change rate in the sealing member of Aimura et al. in view of Kobayashi et al. is expected to be the same volume change rate as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

	Response to Arguments
5.	Applicant’s arguments, see p. 1-6, filed 9/30/2022, with respect to the rejection of claims 7-8 and 10-13 under 103 over Aimura et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made over Aimura et al. in view of Kobayashi et al.

Conclusion
6. 	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763